STOULIG, Judge.
For the reasons assigned in Getchell v. Guarino et al., La.App., 343 So.2d 1109 (1976), the judgment in favor of the City of New Orleans maintaining its exception of no cause of action is affirmed and the appeal from the judgment of November 18, 1976 in favor of the State of Louisiana; Raymond B. Oliver, state fire marshal of the State of Louisiana; and the Department of the State Fire Marshal is dismissed.

AFFIRMED AS TO THE CITY OF NEW ORLEANS; DISMISSED AS TO THE STATE OF LOUISIANA.

MORIAL, J., dissents for reasons assigned in No. 7957.